Gillespie, J.,
dissenting:
This case has received the closest scrutiny, and I am unable to reconcile my views with that of the majority. I dissent with deference. It is a close case. The record shows without dispute that appellant was struggling to bring his truck back to his right side of the road when the collision occurred. It also shows without dispute that the point of impact was only a foot or two to the left of appellant’s traffic lane, clearly indicating that if the deceased had pulled her ear to the right a few feet the collision would not have occurred. While I recognize that the jury had a right to reject appellant’s version of the facts, it is significant that appellant testified that the reason he drove to the left was because the deceased was operating her automobile on appellant’s side of the road; that he turned to his left into his left lane to avoid a collision; that deceased drove back to her right, and he was trying to get back on his right lane when the collision occurred. Mr. Hardin, husband of deceased, and the only surviving person present except appellant, testified that the deceased was operating on the correct side of the highway, but he admitted that he was not looking a the road as he would if he had been driving, and that he did not see appellant’s truck until it was within 175 feet of him, at which time appellant *891was trying to get back to appellant’s right side of the highway. Mr. Hardin’s testimony is only entitled to slight probative value as to which traffic lane the deceased was in before he looked up and saw appellant’s truck being operated on the wrong side of the highway.
There was some conflicting proof on the part of the State, which was denied by appellant, that appellant stated after the accident that he must have fallen asleep. On the other hand one of the State’s witnesses who talked to appellant just after the accident testified that appellant then stated that the deceased’s automobile was being operated on the wrong side of the highway, thus corroborating appellant’s version.
If it be conceded that the jury had a right to reject appellant’s version that he drove to the left to avoid a collision (which, if true, would have absolved him of simple negligence), the only other possible theory of fact admissible under the proof was that appellant fell asleep, which, if true, would not constitute culpable negligence.
In this case, it is important to state what the evidence does not show. There was no proof that appellant had been drinking intoxicants, or that he was speeding, or that he had operated his truck recklessly at any time prior to a moment before the collision. It was shown without objection that appellant had operated trucks for many years without accident.
When the case is viewed in the light of appellant’s reasonable explanation why he drove to the left, with only slight conflict thereof of very dubious probative value, and the utter failure of the State to prove any other reason why appellant ran his truck onto the left lane of traffic, unless it was because he fell asleep, it does not seem to me that a man should be convicted on such proof.
Kyle and Arrington, JJ., join in this dissent.